SUMMARY OPINION
FOLEY, Judge.
FACTS
The matter was originally heard in conciliation court on a complaint brought by respondent Larry M. Burtis against defendant-appellant Andrew Ellis for failure to return the balance of a damage deposit and for damages as a result of uninhabitable rented premises.
The verdict was in favor of Burtis, and both parties appealed. Trial was set in district court for 9:00 a.m. October 1, 1984. Both parties appeared, but Ellis sought a continuance until the following morning because none of his witnesses were present. Ellis claims his attorney had neither subpoenaed nor requested his witnesses to appear voluntarily. The court denied the continuance.
Judgment was in favor of Burtis in the amount of $925.64. Ellis appeals this judgment, claiming denial of his request for a continuance was error.
DECISION
The trial court did not err in denying Ellis’s motion for a continuance. Had we been presiding, we might have granted the motion. However, granting or denying the motion was at the discretion of the court. We find there was no error in the court’s decision to deny the continuance.
Affirmed.